Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)2 as being anticipated by Schedele (US 4,342,019).
Regarding claim 7, Schedele discloses:
a base section (see the drawing below) fixed in a housing (see the drawing below) of the relay; 
a contact area (see the drawing below) opposite the base section (see the drawing below) adapted to perform an electric switching with a contact force (P3, P4, P6); 
a spring section (see the drawing below) extending between the base section (see the drawing below) and the contact area (see the drawing below); and 
an abutting latch (8) abutting the housing (see the drawing below) with a biasing force (P2, P5 and P7) directed against the contact force (P4 and P6).	
[AltContent: arrow][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image1.png
    300
    505
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive. 
In the REMARKS:
Page 8, applicant argued that:
“Schedele does not disclose "stationary contact spring for a relay, comprising ... an abutting latch abutting the housing with a biasing force directed against the contact force" as claimed in claim 7.”

This argument is not found to be persuasive, because applicant did not describe the structures of biasing force and contact force in the drawings, but only shows the biasing force is the downward arrow and the contact force is the upward arrow.  Therefore, in Schedele, the upward arrows (P3, P4, P6) are considered as the contact force, and the downward arrows (P2, P5 and P7) are considered as a biasing force directed against the contact force.
Allowable Subject Matter
Claims 1, 3-6, 20, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the relay comprising:
Claim 1, a free end of the abutting latch is plastically deformable into a plurality of positions relative to the spring section for altering the biasing force between the contact spring and the housing, including along with the remaining limitations of claim 1.
Claim 22, the second variant is a high inrush relay and has an inrush capacity of about 45 A or the first variant is a low inrush relay and has an inrush capacity of about 15-20 A, including along with the remaining limitations of claim 22.
Claims 8-16, 9-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the relay comprising:
Claim 8, a pair of abutting latches each protruding from a lateral side of the spring section.
Claim 9, the abutting latch is L-shaped and cantilevered.
Claim 10, abutting latch has a free tip with an abutting surface bent away from a plane in which the spring section is arranged.
Claim 11, a first bending zone having a smaller width in comparison to an area immediately surrounding the first bending zone.
Claim 16, the base section extends beyond a lateral side of the spring section and a gap is disposed between the lateral side of the spring section and the base section.
Claim 18, a free end of the abutting latch is plastically deformable into a plurality of positions relative to the spring section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
September 7, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837